Citation Nr: 0601750	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-20 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to payment of additional VA burial benefits 
for transportation expenses for burial purposes in the amount 
of $750.

2.  Whether the appellant's income is excessive for the 
purpose of entitlement to payment of death pension benefits.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The veteran served on active duty from May 1945 to October 
1946.  The veteran died in June 2003.  The appellant is the 
veteran's surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The burial expense claim

In a July 2003 determination, the RO granted burial benefits 
in the amount of $300 for funeral and burial costs and $300 
for a plot or interment allowance.  The appellant filed a 
timely notice of disagreement (NOD) with the July 2003 
determination, contending that she was entitled to 
reimbursement for burial expenses in excess of $600.  A 
Statement of the Case (SOC) was issued in June 2004.  The 
appellant perfected her appeal by way of a substantive appeal 
(VA Form 9) received later in June 2004 in which she limited 
to her claim to reimbursement of burial transportation 
expenses in the amount of $750.

The pension claim

In a January 2004 determination, the RO denied the 
appellant's claim for a VA death pension as the surviving 
spouse of a deceased veteran due to excessive income.  In 
February 2004, the appellant submitted a timely NOD with that 
denial of entitlement to payment of death pension benefits in 
the January 2004 determination.  It appears that this NOD was 
overlooked by the RO.


The issue of whether the appellant's income is excessive for 
the purpose of entitlement to payment of death pension 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in June 2003 at a VA medical center in 
Illinois and was buried at a private cemetery in Illinois.

2.  The appellant paid $325 to transfer the veteran's remains 
from the VA medical center to a funeral home and $425 to 
transfer the veteran's remains from a funeral home to a 
cemetery.  These charges were the same rates as charges for 
the general public.


CONCLUSION OF LAW

The criteria for payment of additional VA burial benefits for 
transportation expenses for burial purposes in the amount of 
$750 have been met.  38 U.S.C.A. § 2303 (West Supp. 2005); 
38 C.F.R. §§ 3.1600, 3.1605, 3.1606 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to payment of additional VA burial benefits 
for transportation expenses for burial purposes in the amount 
of $750.

The appellant is seeking reimbursement of $750 of 
transportation costs.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied have been satisfied with respect to the 
issue on appeal.  The Board observes that the appellant was 
informed in the June 2004 SOC of the relevant law and 
regulations pertaining to her claim.

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in a letter dated 
July 21, 2003, which was the determination granting burial 
benefits in the amount of $600, whereby the appellant was 
advised of the need for evidence showing the cost of moving 
the deceased veteran's body from the VA medical center to a 
funeral home and from the funeral home to a cemetary.  
Accordingly, she was told of the information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As for the evidence to 
be provided by the claimant, she was advised to submit a 
statement from the funeral home showing the cost of moving 
the decedent.

With regard to evidence that VA would attempt to obtain on 
her behalf, the appellant was advised that if she was unable 
to get such a statement, VA may be able to assist her.  

As noted above, the appellant was specifically advised by VA 
in the July 21, 2003, letter to submit evidence showing the 
cost of moving the decedent.  Moreover, she was informed that 
it was her responsibility to make sure VA receives the 
evidence requested.  This request was unlimited; that is, it 
can reasonable be read to encompass any and all evidence in 
the appellant's possession.  Thus, the VCAA letters complied 
with the requirement of 38 C.F.R. § 3.159(b)(1) to  request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim because the letter 
informed the appellant that she could submit or identify 
evidence other than what was specifically requested by VA.  
Moreover, the June 2004 SOC included the "give us everything 
you've got language" contained in 38 C.F.R. § 3.159(b)(1).  
See the SOC, page 2.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the July 21, 2003 letter 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
One year has elapsed since the July 2003 letter.

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Although the RO adjudicated the claim on July 21, 2003, in 
the letter informing the appellant of the duty to assist, the 
claim was readjudicated by the RO in the June 2004 SOC, and 
the appellant was allowed the opportunity to present evidence 
and argument in response.  The Board accordingly finds that 
there is no prejudice to the appellant.  Moreover, the 
appellant has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) [timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes a statement from a funeral home showing their 
charges for transferring the remains to the funeral home and 
for transferring the remains from the funeral home to a 
cemetery, which will be described below.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claim has been consistent with the provisions of the VCAA.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2005).  The appellant has not expressed a desire to 
have a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.
 
Relevant law and regulations

38 U.S.C.A. § 2303 (West Supp. 2005), "Death in Department 
facility; plot allowance", provides that "[w]hen a veteran 
dies in a [VA] facility [] the Secretary shall (A) pay the 
actual cost (not to exceed $300) of the burial and funeral [] 
and (B) when such death occurs in a State, transport the body 
to the place of burial in the same or any other State" and 
that when such veteran is buried in a cemetery, or a section 
of the cemetery, other than described in 38 U.S.C.A. 
§ 5303(b)(1), "the Secretary shall pay a sum not exceeding 
$300 as a plot or interment allowance."

The enabling regulation, 38 C.F.R. § 3.1600(c) (2005) 
provides that "[i]f a person dies from nonservice-connected 
causes while properly hospitalized by VA, there is payable an 
allowance not to exceed the amount specified in 38 U.S.C. § 
2303(a) for the actual cost of the person's funeral and 
burial, and an additional amount for transportation of the 
body to the place of burial."  The costs of transportation 
of the body to the burial in addition to the burial and plot 
will be provided by VA where the death incurs within a state 
while the veteran is hospitalized by VA and the body is 
buried within a state.  38 C.F.R. § 1.1605(b).  The 
transportation costs may include the following costs of 
transporting by hearse: (1) charge for pickup of remains from 
place hospitalized, or place of death; and (2) charge for one 
later removal by hearse to place of burial.  These charges 
will not exceed those made to the general public for the same 
services.  Payment of hearse charges for transporting the 
remains over long distances are limited to the prevailing 
common carrier rates when common carrier service is available 
and can be easily and effectively utilized.  38 C.F.R. 
§ 3.1606(b) (2005).  

Analysis

The RO granted benefits in the amounts of $300 for funeral 
costs and $300 for cemetery/plot costs pursuant to the 
limitations on payment of funeral costs and plot allowance in 
38 U.S.C.A. § 2303.  The appellant is not contending that the 
veteran's cause of death is related to service; her July 2003 
application for burial benefits reflects that fact.  In her 
June 2004 VA Form 9, the appellant limited her claim for 
additional burial benefits to just the transportation costs.

The facts in this case are not in dispute.  The veteran died 
at a VA medical center in Illinois.  He was later buried at a 
private cemetery in Illinois.  The appellant paid $5,000 
towards the cost of the veteran's burial, funeral, 
transportation, and burial plot.  While an insurance company 
paid for costs over $5,000, there is no indication that the 
insurance company paid for the transportation costs in 
particular.  Therefore, 38 C.F.R. § 3.1604 (2005) is not 
applicable.  

The bill from the funeral home reflects that costs of 
transporting the veteran's remains from the VA medical center 
to the funeral home and from the funeral home to the cemetery 
were included in the service package costing $4,375.  The 
funeral home provided a general price list showing that it 
cost $325 to transfer a person's remains from the place of 
death to the funeral home and that it cost $425 to transfer a 
person's remains from the funeral home to a cemetery.  The 
funeral home indicated that this particular charges were 
included in the service package costing $4,375.  Therefore, 
the transportation costs for picking up the veteran's remains 
from the VA medical center and for removal from the funeral 
home to the cemetery were $325 and $425, respectively, or a 
total of $750.  The general price list reflects that these 
charges are the charges made to the general public.  There is 
no evidence that the transporting of the remains involved 
such a distance that the costs would be limited to the 
prevailing common carrier rates.  

The Board believes that the appellant's request for 
transpiration costs in the amount of $750 is allowable under 
the regulation discussed above.  Accordingly, the criteria 
for payment of additional VA burial benefits for 
transportation expenses for burial purposes in the amount of 
$750 have been met.  The benefit sought on appeal is granted.

ORDER

Entitlement to payment of additional VA burial benefits for 
transportation expenses for burial purposes in the amount of 
$750 is granted.


REMAND

2.  Whether the appellant's income is excessive for the 
purpose of entitlement to payment of death pension benefits.

In a January 2004 determination, the RO denied the 
appellant's claim for a VA death pension as the surviving 
spouse of a deceased veteran due to excessive income.  In 
February 2004, the appellant submitted a timely NOD as to 
that determination.

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO has 
not yet issued a SOC as to the issue of whether the 
appellant's income is excessive for the purpose of 
entitlement to payment of death pension benefits.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.  Although the appellant discussed this issue 
in her June 2004 VA Form 9, an appeal cannot perfected prior 
to the issuance of a SOC, or, if applicable, a SSOC.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

VBA must issue a SOC pertaining to the 
issue of whether the appellant's income 
is excessive for the purpose of 
entitlement to payment of death pension 
benefits.  The appellant should be 
provided with a copy of the SOC and 
advised of the time period in which to 
perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


